    Case 16-00239-SMT     Doc 105    Filed 08/13/20 Entered 08/13/20 11:39:44   Desc Main
                                    Document Page 1 of 3
The document below is hereby signed.

Signed: August 12, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                   )
                                             )
     THOMAS EDWARD WHITE,                    )     Case No. 16-00239
                                             )     (Chapter 13)
                          Debtor.            )     Not for publication in
                                             )     West’s Bankruptcy Reporter.

              MEMORANDUM DECISION AND ORDER DENYING MOTION FOR
            CONTEMPT AND DIRECTING THE DEBTOR’S COUNSEL TO SHOW
       CAUSE WHY RULE 9011 SANCTIONS OUGHT NOT BE IMPOSED AGAINST HIM

          The debtor’s Motion for Contempt (Dkt. No. 99) seeks to hold

     Rushmore Loan Management Services, LLC in contempt.                The Motion

     is plainly without merit and will be denied.

          The Motion notes that in March 2020, the District of

     Columbia enacted emergency legislation in response to the

     COVID-19 pandemic prohibiting, among other things, foreclosure-

     related activities.       The Motion alleges that:

          •     11 U.S.C. § 362(a)(6) bars “any act to collect, assess,

                or recover a claim against the debtor that arose before

                the commencement of the case.”

          •     11 U.S.C. § 362(k) authorizes an individual injured by

                any willful violation of the automatic stay to recover
Case 16-00239-SMT   Doc 105    Filed 08/13/20 Entered 08/13/20 11:39:44   Desc Main
                              Document Page 2 of 3


            actual damages, including costs and attorneys’ fees,

            and, in appropriate circumstances, punitive damages.

      •     “There can be no legitimate dispute Rushmore acted

            willfully and intentionally.          In open defiance of the

            moratorium and its operational effect, Rushmore

            initiated proceedings to lift the automatic stay.”

      •     The debtor has been hospitalized for months, and

            “Rushmore and their counsel have also exposed

            themselves to liability for violating the D.C. Consumer

            Protection Procedures Act and the Fair Debt Collection

            Practices Act.”

 The Motion then seeks an order holding “Rushmore in contempt for

 violating the foreclosure moratorium” and “[a]ssessing sanctions

 for Rushmore’s willful violations including reimbursement of

 Mr. White's reasonable attorney’s fees and costs,” presumably

 under 11 U.S.C. § 362(k).

      The Motion is frivolous.         Seeking relief from the automatic

 stay cannot be an act in violation of the automatic stay.                Nor

 for that matter does it constitute the commencement of a

 foreclosure proceeding in violation of any foreclosure

 moratorium: if relief from the stay is granted, that will merely

 allow Rushmore to proceed to enforce its rights under state law

 subject to state law restrictions regarding the right to

 foreclose (including any moratorium on foreclosure).               Moreover,


                                        2
Case 16-00239-SMT                                                                Doc 105    Filed 08/13/20 Entered 08/13/20 11:39:44   Desc Main
                                                                                           Document Page 3 of 3


 recovering damages for violating the moratorium could only be

 pursued by filing an adversary proceeding complaint as required

 by Fed. R. Bankr. P. 7001 and 7003, not by way of a motion for

 contempt.                                                         Finally, recovery of damages under the D.C. Consumer

 Protection Procedures Act and the Fair Debt Collection Practices

 Act would similarly require pursuit through an adversary

 proceeding.1

                               Accordingly, it is

                               ORDERED that the debtor’s Motion for Contempt (Dkt. No. 99)

 is DENIED.                                                              It is further

                               ORDERED that within 14 days after entry of this order, the

 debtor’s counsel, Dean Gregory, shall file a writing showing

 cause, if any he has, why a sanction of $250, payable to the

 Clerk, ought not be imposed against him for violating Fed. R.

 Bankr. P. 9011(b).

                                                                                                               [Signed and dated above.]

 Copies to: E-recipients.




                               1
         In addition, the debtor’s attorney did not make proper
 service of the Motion under Fed. R. Bankr. P. 7004 and did not
 comply with LBR 9013-1(b)(3) and (4) regarding the contents and
 deadline of a notice of the opportunity to oppose a motion.

 R:\Common\TeelSM\Judge Temp Docs\White (Thomas) - Deny Contempt Motion_v3.wpd
                                                                                                     3
